Citation Nr: 0334808	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
versicolor.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1981 to 
September 1992.  A service personal record indicates that he 
had prior active duty service in excess of two years and 
eleven months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal fro a March 2000 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi, granted entitlement to service 
connection for tinea versicolor and awarded a rating of 10 
percent.


REMAND

The veteran has service-connected disability from a skin 
disorder diagnosed as tinea versicolor.  He was last afforded 
a VA skin examination in September 1999.  Fulfillment of the 
VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical examination 
which take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Furthermore, the regulations pertaining to the evaluation of 
skin disorders were revised in August 2002.  The RO has not 
evaluated the veteran disability from a skin disorder 
pursuant to such new regulations.  The report of the 
September 1999 VA skin examination is not adequate to make a 
decision concerning the evaluation of the veteran's 
disability from tinea versicolor under either the former or 
the revised rating criteria for skin disorders.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in its March 2001 and July 2001 letters, a full year 
was allowed to respond to the RO's VCAA notice.

Pursuant to this remand, the RO will be a scheduling VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder, including tinea versicolor since 
he filed his claim in August 1999.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afford a VA 
skin examination to determine the nature 
and extent of his disability from tinea 
versicolor.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin in terms of percentage of 
the entire body and the percentage of 
exposed areas affected.  The examiner 
should also comment on whether the 
veteran has a need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration and frequency of such treatment 
during any period since the filing of his 
claim in August 1999.  The examiner 
should also comment on whether any 
identified skin disorder affects function 
or causes limitation of motion; whether 
the skin disorder is ulcerative or 
manifested by exudation, crusting, 
exfoliation, or itching, and if so, the 
frequency and duration of such itching.  
The examiner should also comment on 
whether the skin disorder is disfiguring 
of the head, face, or neck.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  
Concerning the claim for a higher rating 
for tinea versicolor, the RO should 
consider both the former and revised 
regulations involving the rating of skin 
disorders and apply the appropriate 
regulation pursuant to VAOPGCPREC 7-2003.  
If any benefit sought on appeal continues 
to be denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


